number release date id office uilc cca_2011041916021537 ---------- from ------------------- sent tuesday date pm to -------------------- cc ----------- subject re tefra tmp question if the partnership has not designated a general_partner as tmp and it is impracticable to apply the largest profits interest rule under sec_6231 to make the largest profits interest general_partner the tmp by operation of law then the service may designate a limited_partner as tmp in accordance with sec_301_6231_a_7_-1 under sec_301_6231_a_7_-1 it is impracticable to apply the largest profits interest rule if all of the general partners are disqualified under -1 o iii a general_partner residing outside the united_states is disqualified since no general_partner has been designated and all general partners reside outside the u s you may designate a limited_partner as tmp
